Citation Nr: 0716694	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to October 
1985. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by 
the RO in a January 1992 rating decision to which the veteran 
was informed in that month; the veteran did not appeal this 
decision.  

2.  Evidence received since the unappealed January 1992 
rating decision in the form of medical reports discussing the 
relationship between service and a left knee disorder raises 
a reasonable possibility of substantiating the claim for 
service connection for a left knee disorder. 

3.  The competent evidence does not show that the veteran has 
a current left knee disorder as a result of service.  


CONCLUSIONS OF LAW

1.  The January 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).

3.  A current left knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in March 2003 satisfied the duty to notify provisions.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence. 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded a VA examination.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Service connection for a left knee disorder was denied by the 
RO in a January 1992 rating decision to which the veteran was 
informed in that month.  As the veteran did not appeal this 
decision and therefore, it is final.  38 U.S.C.A. § 7105(c) 
(West 1991) 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  


A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The RO reopened the claim for service connection for a left 
knee disorder and adjudicated this issue on the merits.  
Notwithstanding this decision, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for a left knee disorder in the form of medical 
records discussing the relationship between in-service left 
knee pathology and a current left knee disorder.  When this 
evidence is considered in conjunction with the all the 
evidence of record, including the service medical records 
reflecting left knee treatment, the Board finds that this 
evidence raises a "reasonable possibility" of 
substantiating the claim for service connection for a left 
knee disorder, and is therefore material evidence.  38 C.F.R. 
§ 3.156.  This evidence is presumed to be credible for the 
purpose of determining the materiality of the evidence.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, 
the claim for service connection for a left knee disorder is 
reopened.  As the RO reopened the claim for service 
connection for a left knee disorder, and adjudicated this 
claim on the merits, the veteran will not be prejudiced by 
the Board addressing this claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Entitlement to service connection 
generally requires that it be shown not only that disease or 
injury was present in service, but also that the disease or 
injury has resulted in continuing or residual disability.  
Id.  For the showing of a chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the disorder noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Moreover, if the evidentiary record demonstrates that 
arthritis manifested itself to a degree of 10 percent or more 
within one year of separation from service, then service 
connection for this disorder is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A well-healed scar was noted on the left knee at the October 
1973 entrance examination, with the veteran indicating on a 
medical history at that time that he had cut his knee with a 
chain saw.  Service medical records from September 1978 to 
November 1978 reflect treatment for an abscess and cellulitis 
in the left knee, with a November 15, 1978, report indicating 
that the wound had resolved.  A December 1978 service medical 
record referred to an "injury" to the left knee.  An x-ray 
conducted at that time was negative.  The August 1985 
separation examination was silent for a left knee disability.  
The medical history compiled at separation referred to a 
prior fracture of the left patella that did not involve any 
current sequela.  

The first pertinent post service evidence is contained in a 
private clinical report dated in 2001 reflecting treatment 
for bilateral knee pain.  A history recorded at that time, 
provided by the veteran, reflected the placement of a 
"plastic cap" on the left knee in 1980 and a "Prior 
Military Injury."  A VA outpatient treatment report dated in 
October 2003 reflects a diagnosis of traumatic arthritis of 
the left knee and a reported history of surgery for a 
fracture of the left patella in 1978 while the veteran was in 
the military.  At a VA examination in November 2004, the 
veteran reported that he hurt his left knee in 1978 during 
physical training and indicated that he underwent an open 
reduction with internal fixation for a left patella fracture.  
X-rays revealed mild degenerative changes in the both knees, 
and the diagnoses included patellar fracture, status post 
open reduction fixation of the left knee.  The examiner 
opined in December 2004, and the examiner stated that the 
veteran's current disability was "not as likely as not 
secondary to the treatment documented during military 
service."   

While the record reflects clinical records dated after 
service reflecting a history of an in-service left knee 
fracture, this history has been supplied by the veteran.  
While the veteran's statements are competent evidence as to 
an event in service, his statements are not competent 
evidence as to the extent or diagnosis of such injury or 
event.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) (holding 
that a veteran's testimony that he was given "a tablet to 
take for the relief of my asthma" is competent evidence only 
insofar as it states he was given a tablet and not competent 
evidence to prove that he had or was diagnosed with asthma).  
Such histories are not probative to substantiate the claim.  
See LeShore v. Brown, 8 Vet. App. 409 (1995) (finding that 
the filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.)  

Moreover, the only definitive medical opinion that is based 
on a review of the actual record that addresses the question 
as to whether there is a relationship between a current left 
knee disability and service has found that there is no such 
relationship.  

As for the assertions by the veteran that he has a current 
left disability as a result of service, such assertions 
cannot be used to substantiate a claim, as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu, 2 Vet. App. at 494-5 (finding 
that competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Also weighing against the veteran's claim is the 
negative separation examination and the long period of time, 
over 15 years, between separation from service and first 
post-service evidence of left knee complaints.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As such, service connection for a left 
knee disorder is not warranted.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disorder, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

The claim for service connection for a left knee disorder is 
reopened and denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


